Citation Nr: 1703243	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1970 to September 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In December 2013, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is included in the record.  This case was previously before the Board in April 2015, when the Board remanded the matter for additional development of the evidence.  The Board is satisfied that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran formally appointed a new representative to assist him in this matter in January 2016.  The new representative is accordingly identified on the title page of this decision.


FINDING OF FACT

The Veteran's bilateral hearing loss has manifested in no greater than Level II hearing impairment in the right ear and Level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The RO has acknowledged a February 2012 letter from the Veteran's representative as initiating the increased rating claim currently before the Board on appeal (including as discussed in the RO's August 2012 rating decision in appeal).  The issue of entitlement to an increased rating requires consideration of a period beginning 1 year prior to the February 2012 claim; thus, the period for consideration begins in February 2011.  (The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).) 

A May 2012 VA audiological examination report (based upon an examination conducted in February 2012, and filed in Virtual VA in July 2012) was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The May 2012 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
25
25
60
85
LEFT
N/A
35
40
75
100

The Veteran's average pure tone threshold for the right ear was 48.75 decibels with a word recognition score of 94 percent.  His average pure tone threshold for the left ear was 62.5 decibels with a word recognition score of 100 percent.  (A February 2012 VA consultation report makes reference to findings from this testing at the February 2012 VA compensation rating examination.)

Applying 38 C.F.R. § 4.85, Table VI to the May 2012 VA audiology data: the Veteran's right ear hearing loss is a Level I impairment, and the left ear hearing loss is a Level II impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the May 2012 audiogram examination findings, a 0 percent (noncompensable) rating is derived.

The Veteran has submitted a May 2013 private audiological examination report.  This May 2013 report presents puretone audiometric data in a graphical format.  Notably, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometry results are conveyed in a straightforward graph, the Board finds that it (and also the AOJ), as the finder of fact, can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See  Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).  

The May 2013 report presents audiometric threshold testing results as well as word recognition testing results; the May 2013 report does not indicate that testing compliant with VA disability rating requirements was completed (such as use of the Maryland CNC test in word recognition testing).  The May 2013 private audiology examination report reveals that relevant audiometric thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
25
75
90
LEFT
N/A
30
20
75
85

The Veteran's average audiometric threshold for the right ear was 55 decibels.  His average audiometric threshold for the left ear was 52.5 decibels.  The May 2013 word recognition scores (not shown to have used the Maryland CNC test) were 84 percent in the right ear and 92 percent in the left ear.  Even if, hypothetically, the May 2013 report's contents were considered to have been obtained through testing conformant VA requirements for rating purposes, the report would still not support assignment of a compensable rating.  Applying 38 C.F.R. § 4.85, Table VI to the May 2013 VA audiology data: the Veteran's right ear hearing loss is a Level II impairment, and the left ear hearing loss is a Level I impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the May 2013 audiogram examination findings, a 0 percent (noncompensable) rating would be derived.

A September 2015 VA audiological examination report was also completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The September 2015 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
50
80
100
LEFT
N/A
45
45
75
95

The Veteran's average pure tone threshold for the right ear was 68.75 decibels with a word recognition score of 96 percent.  His average pure tone threshold for the left ear was 65 decibels with a word recognition score of 94 percent.

Applying 38 C.F.R. § 4.85, Table VI to the September 2015 VA audiology data: the Veteran's right ear hearing loss is a Level II impairment, and the left ear hearing loss is a Level II impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the September 2015 audiogram examination findings, a 0 percent (noncompensable) rating is derived.

The Veteran's March 2012 written statement describes, in pertinent part, that he was unable to understand sentences or conversations with people, experiencing frustration at home and at work; the Veteran described making mistakes at work due to misunderstanding spoken instructions.  He described difficulty with personal conversations, difficulty hearing a ringing telephone, and difficulty hearing a television or radio without significantly raising the volume.  A March 2012 letter from the Veteran's daughter additionally describes how the Veteran's hearing problems lead to him using a disruptively loud speaking voice.  A March 2012 letter from the Veteran's son describes similar difficulties, including the Veteran speaking loudly and having difficulty communicating.  A March 2012 letter from the Veteran's wife also describes similar difficulties with the Veteran's hearing interfering in communication, causing him to speak loudly, and causing him to need for the volume level of television and radio programming to be at a higher level than is comfortable to others.  During the December 2013 Board hearing in this case, the Veteran and his wife presented further testimony describing the impairments discussed in the prior correspondence.

The lay testimony presented by the Veteran and his family members is credible evidence and competent to describe the observable details and frustration of the Veteran's difficulties associated with his hearing loss disability.  The Board understands the Veteran's belief that the severity of his hearing loss should warrant a compensable disability rating, and the Board recognizes the frustration caused by the described difficulties.  However, disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board must rely upon specialized audiometric evaluations to assess the medical severity of the Veteran's hearing loss.  Even the audiometric evaluation presented in the May 2013 report from the Veteran's private provider presents data that would meet the criteria for only a noncompensable rating, even if the testing were assumed to be adequate for VA rating purposes.  The VA examination reports of record consistently show hearing loss that meets the criteria for no higher than a noncompensable rating.

None of the other pertinent medical evidence of record presents findings significantly contrary to those in the most detailed evidence discussed above featuring specialized audiometric measurements of the Veteran's hearing acuity.  Nor does any other evidence of record otherwise probatively indicate that the criteria for an increase of the disability rating for hearing loss are met in this case.  This case presents the Board with a situation in which all of the probative competent audiological evidence shows audiometric data that fail to meet the quantitative criteria for a compensable disability rating.  The audiometric reports of record reflect the testing and reporting of trained audiology professionals who are competent to prepare such reports.  The Board notes that there is no indication that the audiometric reports of record are anything but reliable.  The Board finds that the audiometric reports discussed above are highly probative evidence in evaluating the severity of the Veteran's hearing loss.  The May 2012 and September 2015 VA examination reports discussed above are not contradicted by any other probative evidence (no evidence of record shows audiometric findings meeting the criteria for a compensable rating for hearing loss).  Thus, the Board finds the VA examination reports to be persuasive in showing that the Veteran's hearing loss has not met the criteria for a compensable rating during the period for consideration.

Extraschedular and TDIU Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the hearing loss disability on appeal.  An extraschedular disability rating is warranted when there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidentiary record does not show any manifestation of, or functional impairment due to, bilateral hearing loss that is not encompassed by the schedular criteria.  The Veteran has indicated he has difficulty hearing.  However, the Board notes that difficulty hearing and diminished hearing acuity are encompassed by the schedular criteria and such contention does not indicate an exceptional or unusual disability picture.  The Board finds that the schedular criteria clearly encompasses the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, unlike the schedular criteria for rating hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held an examining VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The May 2012 VA examination report notes that the Veteran "reports aural fullness due [to] his ear condition," and "that his family complains about his hearing loss."  The report does not suggest that the aural fullness itself manifests in any disabling impairment beyond the diminished hearing acuity.  The September 2015 VA examination report notes that the Veteran was asked to describe functional impact of his hearing loss and that the Veteran "reports difficulty hearing in his job at the country club working in hospitality.  He notes that he can't hear customers well."  The evidence does not indicate any unusual or particular manifestations of functional impairment beyond the loss of hearing acuity contemplated by the schedular criteria.

The Board further finds no evidence in the record of unusual collective or combined effect caused by a combination of the Veteran's hearing loss disability symptoms and those related to his other service-connected disability (tinnitus).  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, a claim for a total disability rating based on individual unemployability (TDIU) is not raised in this case.  The evidence does not indicate, and the Veteran does not contend, that he is unable to work due to his hearing loss disability alone.  Notably, the September 2015 VA examination report noted that the Veteran's own account of the functional impact of his hearing loss was to cause "difficulty" in his ongoing employment due to the fact that he "can't hear customers well."  There is no indication of functional impairment from the Veteran's hearing loss which is suggested to cause unemployability.  Based on the above, the Board finds that a claim for TDIU based solely on the Veteran's hearing loss has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for bilateral hearing loss is not warranted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


